Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Request to Continue Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Amendments
The amendment filed on 01/17/2022 has been entered. Claims 6 – 7 and 15 – 17 have been cancelled. Claims 1, 5, 9 – 10, and 18 – 24 remain pending. Claims 18 – 20 and 22 – 24 remain withdrawn. Therefore, claims 1, 5, 9 – 10, and 21 are under examination. 
The amendments to claim 1 and cancellation of claim 6 have overcome the previous objections.
The cancellation of claim 7 has rendered the rejection under 112(a) and 112(b) moot.
The amendments to claim 1 have overcome the previous rejection under claims 1, 5, and 21 under 35 U.S.C. 103 over Wakimoto (US 2015/0167118) 


Claim Objections
Claim 1 is objected to because of the following informalities:
Line 12: “the first alkaline metal element” should read “the first alkali metal element”
Lines 13 – 14: “generate the first lixiviant in the charged form from the first lixiviant in the uncharged form” should read “generate the first lixiviant in the charged state from the first lixiviant in the uncharged state” 
Line 15: “comprising the lixiviant” should read “comprising the first lixiviant”
Line 18: “the first counterion” should read “the counterion”
  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Line 9: “regenerating the second lixiviant comprising the second positively charged amine” appears to intended to mean “regenerating the second lixiviant comprising the second positively charged amine and the second counterion”

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9 – 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase the “first lixiviant can be in an uncharged” is indefinite. It is not clear whether the phrase is referring to the later noted “uncharged state” or whether it is referring to something else such as the lixiviant being in an uncharged solution. For purposes of examination, the former interpretation is taken. 

Regarding claim 1, the phrase “providing a first lixiviant comprising a first amine…and a counterion” (claim 1, lines 2 – 4) is unclear. The language is unclear because while it appears to be a general statement that the first lixiviant can be in an uncharged or charged state during the method steps, the wording suggests that it is an actual step of providing a lixiviant in either charged or uncharged state, which is unclear because the next step of contacting the sample uses a lixiviant in the uncharged state. 
For overcoming said rejection, improving clarity of the claims, and compact prosecution, the examiner suggests the following language;
“contacting a sample comprising a first alkali metal salt with a first amine in an uncharged state”
“adding an acid to generate a first lixiviant comprising the first amine in a charged state and a first counterion” 
“wherein the first lixiviant reacts selectively with the first alkali metal salt”
“wherein the first lixiviant is in a substoichiometric amount relative to the amount of the first alkali metal element available in the first alkali metal salt”
“forming a depleted sample and a first supernatant comprising the first amine in an uncharged state and a first soluble complex comprising a cation of the first alkali metal element and the first counterion”
“regenerating the first lixiviant by adding a first precipitant or salt forming agent”
It is noted that this specific language is not required to overcome the 112(b) rejection and other alternative language would/will be full considered by the examiner. 

Regarding claims 21, the phrase “the first lixiviant” is indefinite. It is unclear whether the first lixiviant is referencing the uncharged or charged state. Based on the withdrawn claim 18 and 20, it is interpreted that the charged first amine has a pKa of 8 – 12.  

Allowable Subject Matter
  Claims 1, 5, 9 – 10, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 1, with particular attention to initially contacting the sample with a first lixiviant in the uncharged stated and generating the first lixiviant in a charged state by adding an acid. The closest prior art is Wakimoto (US 2015/0167118, cited in office action of 03/19/2020) which teaches using amino acids as the lixiviant to recover alkali metal and/or alkali earth metals. However, given that Wakimoto uses amino acids, the amine and counterion (generated by the acid addition in the claimed invention) would be added at the same time. 
Examiner’s Note
The examiner notes that an interview to discuss the 112(b) rejection, suggested language, and any proposed language to overcome the rejection under 112(b) would be accepted in the interest of advancing prosecution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738